DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendments
1)	Acknowledgment is made of Applicant’s preliminary amendments filed 05/11/20, 06/11/20 and 12/17/21. 
The amendment filed 12/17/21 is non-compliant under 37 CFR 1.121 in that the change made to claim 1 via the inclusion of the plural term ‘proteins’ in line 2, relative to the limitation ‘protein’ in the original claim 1, is not indicated via the required marking along with a proper status identifier as to the currently amended status. Appropriate correction is needed.
Election
2)	Acknowledgment is made of Applicant’s election filed 12/17/21 in response to the restriction requirement mailed 10/06/21. Applicant has elected invention I without traverse.
Status of Claims
3)	Claims 1-8 are pending.
	Claim 1 has been amended via the preliminary amendment filed 12/17/21.
	Claims 4 and 5 are withdrawn from consideration as being directed to a non-elected invention. See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	Claims 1-3 and 6-8 are examined on the merits.  
Sequence Listing
4)	Acknowledgment is made of Applicant’s sequence listing which has been entered on 06/11/20.
Information Disclosure Statement
5)	Acknowledgment is made of Applicant’s Information Disclosure Statement filed 07/21/20. The information cited therein has been considered and an initialed copy is attached to this Office Action.  
Drawing
6)	Acknowledgment is made of Applicant’s drawing filed 05/11/20. 
Priority
7)	The instant AIA  application, filed 02/27/2020, with no priority claim.
Objection(s) to Specification
8)	The instant specification is objected to for the following reasons: 
	The use of trademark recitations has been noted in this application. For example, see Example 5 for ‘Coomassie blue’ and ‘sepharose’; and see Example 1 for ‘sephadex G50’. Each trademark recitation must be CAPITALIZED. Although the use of trademarks is permissible in patent applications, the propriety nature of the trademarks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. It is suggested that Applicant examine the whole specification and make necessary changes wherever trademark recitations appear.  
Rejection under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
9)	The following is a quotation of 35 U.S.C § 112(b): 
(B) CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10)	Claims 1-3 and 8 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicants regard as the invention.
Claim 1 is ambiguous and indefinite in the abbreviated limitation ‘gpMuc’ because it is unclear what does it represent or encompass structure-wise and/or source-wise.  One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim. The metes and bounds of the claim are indeterminate. The claim does not provide a structure for the recited gpMuc to allow one of skill to identify its amino acid sequence without ambiguity. Note that a claim must be definite and complete in and of itself. Claim 1 as it stands is incomplete, fails to distinctly claim the subject matter, and fails to provide adequate structure to allow for one of skill in the art to identify what is being claimed.
Claim 1 is incorrect and indefinite in the limitation ‘a ... proteins’. It is unclear whether or not Applicants intend plural ‘proteins’.
Claim 8 is ambiguous and indefinite in the limitation ‘a portion’. It is unclear what does it encompass structure-wise, size/length-wise, or scope-wise. Is this a dipeptide of a polypeptide encoded by SEQ ID NO: 1? One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.
Claims 2 and 3, which depend from claim 1, are also rejected as being indefinite because of the indefiniteness identified supra in the base claim.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 102
11)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

12)	Claims 1, 2, 6 and 8 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Scire et al. (Phytomedicine 18: 887-895, 2011). 
	Scire et al. taught an isolated and purified gpMuc protein from Mucuna pruriens seeds comprising an immunogenic epitope and having anti-snake venom activity. A composition or formulation comprising the same in a buffer, i.e., a pharmaceutically acceptable carrier, is taught. The gpMuc protein in native form and in oligomeric or subunit form are taught. The gpMuc protein was thermostable exhibiting similar resolution-enhanced infrared spectrum both at the acidic pH of 4.0 and the neutral pH of 8.0 and at 20oC or at 20oC to 60oC, i.e., inclusive of 20oC to 50oC. See title, abstract, sections entitled ‘Methods’ and ‘Results’, last three full paragraphs under the section ‘Introduction’; Figures 1, 4 and 5; 2nd full paragraph on page 889; left column of page 891; and last full paragraph under ‘Discussion’. Scire et al. stated that they confirmed Machuka’s demonstration that the N-terminal aminoacidic sequence of gpMuc comprises the DDREPV portion-containing consensus sequence, i.e., a polypeptide comprising a portion of Applicant’s gpMuc protein. See last sentence of the first full paragraph of page 888. 
	Claims 1, 2, 6 and 8 are anticipated by Scire et al.
13)	Claims 1-3, 6 and 8 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Hope-Onyekwere et al. (Phytother. Res. 26: 1913-1919, 2012). 
	Hope-Onyekwere et al. taught a composition or a formulation comprising the gpMuc multiform glycoprotein in a NaCl-containing buffer, i.e., a pharmaceutically acceptable carrier. Said gpMuc was isolated and purified, was thermally stable up to 50oC, maintained its conformation at pH ranges of 4 to 7 (i.e., inclusive of 4.6 to 6.5), and was demonstrated to contain the N-terminal DDREPV portion-containing consensus sequence, or a subunit or a protease-recognizing epitope, i.e., a portion of Applicant’s gpMuc. See abstract; the last full sentence in left column of page 1913; page 1914 including the first full paragraph and the section ‘Results’ therein; right column on page 1916; and the paragraph bridging pages 1917 and 1918. The limitation ‘for parenteral administration …’ merely represents the intended use of the claimed product and is given no patentable weight.
	Claims 1-3, 6 and 8 are rejected anticipated by Hope-Onyekwere et al. 
14)	Claims 6 and 8 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by CHEBI_63961, 21 February 2012.  
	CHEBI_63961 taught the GlyGlyGly tripeptide, which is identical to the GlyGlyGly portion of the claimed, isolated and purified gpMuc protein encoded by the nucleotides 559-570 of the instantly recited SEQ ID NO: 1. See page 2.
	Claims 6 and 8 are anticipated by CHEBI_63961, 21 February 2012.  
Claim Objection(s) - Suggestion(s)
15)	In claims 6-8, for clarity, each recitation of ‘SEQ. ID NO’ should be replaced with --SEQ ID NO:--.
Conclusion
16)	No claims are allowed. Claim 7 is objected to for being dependent from a rejected claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim along with the correction suggested supra in the paragraph supra.
Correspondence
17)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
18)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
19)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
		

March, 2022